DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel E. Venglarik, Reg. No. 39,409 on 5/21/2121.

List of Claims:

1.	(Currently Amended) A method performed by a terminal for decoding a physical downlink shared channel (PDSCH) in a wireless communication system, the method comprising:
identifying a plurality of configurations for zero power channel state information reference signal (ZP-CSI-RS)
decoding a PDSCH with a first configuration for ZP-CSI-RS from the plurality of configurations, in case that the PDSCH is associated with a downlink control information (DCI) format 1A for a PDSCH transmission on an antenna port 7, wherein the PDSCH associated with 
decoding, in case that the PDSCH is associated with a DCI format 2D, the PDSCH with [[one]]a second configuration for ZP-CSI-RS which is indicated by 2 bits in the DCI format 2D, the [[one]]second configuration for ZP-CSI-RS being one of the plurality of configurations for ZP-CSI-RS, wherein the second configuration for ZP-CSI-RS includes ZP-CSI-RS information, PDSCH start information, and quasi co-location information, and wherein the PDSCH associated with the DCI format 2D is not mapped to at least one resource element identified by the one configuration for ZP-CSI-RS.

2.-10.	(Canceled)

11.	(Currently Amended) A terminal for decoding a physical downlink shared channel (PDSCH) in a wireless communication system, the terminal comprising:
a transceiver configured to transmit and receive a signal; and
a controller configured to: 
identify a plurality of configurations for zero power channel state information reference signal (ZP-CSI-RS)
decode a PDSCH with a first configuration for ZP-CSI-RS from the plurality of configurations
decode, in case that the PDSCH is associated with a DCI format 2D, the PDSCH with [[one]]a second configuration for ZP-CSI-RS which is indicated by 2 bits in the DCI format 2D, the [[one]]second configuration for ZP-CSI-RS being one of the plurality of configurations for ZP-CSI-RS, wherein the second configuration for ZP-CSI-RS includes ZP-CSI-RS information, PDSCH start information, and quasi co-location information, wherein the PDSCH associated with the DCI format 2D is not mapped to at least one resource element identified by the one configuration for ZP-CSI-RS.

12.-38. (Canceled)

39.	(Currently Amended) The method of claim 1, wherein, in case that the terminal is configured with a transmission mode 10 and the PDSCH is associated with the DCI format [[IA]] 1A, the PDSCH is decoded with the first configuration for ZP-CSI-RS.

40.	(Canceled)

41.	(Previously Presented) The method of claim 1, wherein the ZP-CSI-RS information includes information on a starting symbol for each of the one or more ZP-CSI-RS resources.


wherein the configuration for ZP-CSI-RS further comprises cell specific reference signal (CRS) information.

43.	(Canceled)

44.	(Previously Presented) The terminal of claim 11, wherein the plurality of configurations for ZP-CSI-RS are received by a higher layer signaling, and
wherein the configuration for ZP-CSI-RS further comprises cell specific reference signal (CRS) information.

45.	(Previously Presented) The terminal of claim 11, wherein the ZP-CSI-RS information includes information on a starting symbol for each of the one or more ZP-CSI-RS resources.

46.	(Canceled)

47.	(Previously Presented) The terminal of claim 11, wherein, in case that the terminal is configured with a transmission mode 10 and the PDSCH is associated with the DCI format 1A, the PDSCH is decoded with the first configuration for ZP-CSI-RS.



49.	(Currently Amended) A base station for transmitting a physical downlink shared channel (PDSCH) in a wireless communication system, the base station comprising: 
a transceiver configured to transmit and receive a signal; and
a controller configured to:
transmit, to a terminal, a control message comprising a plurality of configurations for zero power channel state information reference signal (ZP-CSI-RS)
transmit a PDSCH with a first configuration for ZP-CSI-RS from the plurality of configurations
transmit, in case that the PDSCH is associated with a DCI format 2D, the PDSCH with [[one]]a second configuration for ZP-CSI-RS which is indicated by 2 bits in the DCI format 2D, the [[one]]second configuration for ZP-CSI-RS being one of the plurality of configurations for ZP-CSI-RS, wherein the second configuration for ZP-CSI-RS includes ZP-CSI-RS information, PDSCH start information, and quasi co-location information, wherein the PDSCH associated with the DCI format 2D is not mapped to at least one resource element identified by the one configuration for ZP-CSI-RS.

[[IA]] 1A, the PDSCH is decoded with the first configuration for ZP-CSI-RS.

51.	(Currently Amended) A method performed by a base station for transmitting a physical downlink shared channel (PDSCH) in a wireless communication system, the method comprising:
transmitting, to a terminal, a control message comprising a plurality of configurations for zero power channel state information reference signal (ZP-CSI-RS)
transmitting a PDSCH with a first configuration for ZP-CSI-RSfrom the plurality of configurations, 
transmitting, in case that the PDSCH is associated with a DCI format 2D, the PDSCH with a second[[one]] configuration for ZP-CSI-RS which is indicated by 2 bits in the DCI format 2D, the [[one]]second configuration for ZP-CSI-RS being one of the plurality of configurations for ZP-CSI-RS, wherein the second configuration for ZP-CSI-RS includes ZP-CSI-RS information, PDSCH start information, and quasi co-location information, wherein the PDSCH associated with the DCI format 2D is not mapped to at least one resource element identified by the one configuration for ZP-CSI-RS. 

52.	(Currently Amended) The method of claim 51, wherein, in case that the terminal is configured with a transmission mode 10 and the PDSCH is associated with the DCI format [[IA]] 1A, the PDSCH is decoded with the first configuration for ZP-CSI-RS.

53.	(Canceled)

54.	(Previously Presented) The method of claim 51, wherein the ZP-CSI-RS information includes information on a starting symbol for each of the one or more ZP-CSI-RS resources.

55.	(Previously Presented) The method of claim 51, wherein the plurality of configurations for ZP-CSI-RS are transmitted by a higher layer signaling, and
wherein the configuration for ZP-CSI-RS further comprises cell specific reference signal (CRS) information.

56.	(Canceled)

57.	(Previously Presented) The base station of claim 49, wherein the ZP-CSI-RS information includes information on a starting symbol for each of the one or more ZP-CSI-RS resources.


wherein the configuration for ZP-CSI-RS further comprises cell specific reference signal (CRS) information.

59.	(Canceled)


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

 The closest prior art on the record Han et al. (US 2014/0092829 A1) discloses that a UE configured in TM10 for a given serving cell can be configured with a parameter set selected from four parameter sets by higher layer signaling to decode PDSCH according to a detected PDCCH with DCI format. In the case of DCI format 2D, a 2-bit field is used to select one of the four parameter set (see paragraphs [0049] – [0058] and Table 3). 
However, Han fails to disclose decoding a PDSCH with a first configuration from a plurality of configurations in case that the PDSCH is associated with a DCI format 1A for a PDSCH transmission on antenna port 7; and decoding the PDSCH with a second configuration from the plurality of configurations in case that the PDSCH is associated with a DCI format 2D, the second configuration for ZP-CSI-RS includes ZP-CSI-RS information, PDSCH start information and quasi co-location information. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624.  The examiner can normally be reached on Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/N.L/Examiner, Art Unit 2415       

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415